Exhibit 10.20

LIMELIGHT NETWORKS, INC.

ROBERT LENTO INTERIM CEO EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into as of November 8,
2012 (the “Signing Date”), by and between Limelight Networks, Inc. (the
“Company”) and Robert Lento (“Executive”).

1. Duties and Scope of Employment.

(a) Positions and Duties. Effective November 8, 2012 (the “Effective Date”),
Executive will commence service as Special Advisor to the Board, and on
November 26, 2012, Executive will commence service as the Company’s Interim
Chief Executive Officer and Principal Executive Officer (“I-CEO”). Executive
will report to the Company’s Board of Directors (the “Board”). As of the
Effective Date, Executive will render such business and professional services in
the performance of his duties, consistent with Executive’s position within the
Company, as will reasonably be assigned to him by the Board. Unless extended by
an instrument in writing signed by Executive and the Company, the term of this
Agreement is for six (6) months following the Effective Date (the “Employment
Term”). Executive will be based in San Francisco, California but will spend such
time in the Company’s Tempe, Arizona, Mountain View, California and San Diego,
California offices, and will travel on Company business to such other locations
and for such periods, as may be necessary or appropriate to carry out his
responsibilities or as may be directed by the Board.

(b) Obligations. During the Employment Term, Executive, except as provided in
this Agreement, will devote Executive’s full business efforts and time to the
Company and will use good faith efforts to discharge Executive’s obligations
under this Agreement to the best of Executive’s ability and in accordance with
each of the Company’s written corporate guidance and ethics guidelines, conflict
of interests policies, code of conduct and other policies and procedures as the
Company may adopt from time to time. For the duration of the Employment Term,
Executive agrees not to actively engage in any other employment, occupation, or
consulting activity for any direct or indirect remuneration without the prior
approval of the Board (which approval will not be unreasonably withheld);
provided, however, that Executive may, without the approval of the Board, serve
in any capacity with any civic, educational, professional, industry or
charitable organization, provided such services do not interfere with
Executive’s performance of his obligations to Company, are disclosed in writing
to the Company and are otherwise consistent with the Company’s policies. Subject
to prior approval of the Board or the Board’s Audit Committee (which approval
will not be unreasonably withheld) Executive may also serve on the board(s) of
for-profit business associations provided such participation does not interfere
with Executive’s performance of his obligations to the Company, are disclosed in
writing to the Company, are consistent with the terms of Executive’s employment
with the Company (including without limitation the restrictive covenants in the
Confidential Information Agreement, as defined in Section 12 below) and are
consistent with the Company’s policies (including without limitation the
Company’s Code of Business Conduct). Notwithstanding the foregoing, the Company
acknowledges that Executive currently serves on the board of directors for two
entities: the Cincinnati Chamber of Commerce and Corrona, Inc. Executive’s
service on those boards does not violate this Section 1(b).

 

-1-



--------------------------------------------------------------------------------

(c) No Conflicts. Executive hereby represents, warrants and covenants to the
Company that as of the Effective Date, Executive will not be a party to any
contract, understanding, agreement or policy, written or otherwise, that will be
breached by Executive’s entering into, or performing services under, this
Agreement. Executive further represents that he has disclosed to the Company in
writing all threatened, pending, or actual claims against Executive, if any, of
which he is aware, that are unresolved and still outstanding as of the Signing
Date, and which, in each case, relate to his employment with any previous
employer or his membership on any board of directors.

(d) Other Entities. Executive agrees to serve if appointed, without additional
compensation, as an officer and director for each of the Company’s subsidiaries,
partnerships, joint ventures, limited liability companies and other affiliates,
including entities in which the Company has a significant investment as
determined by the Company. As used in this Agreement, the term “affiliates” will
mean any entity controlled by, controlling, or under common control of the
Company.

2. At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated at any
time, upon written notice to the other party, with or without good cause or for
any or no cause, at the option either of the Company or Executive. However, as
described in this Agreement, Executive may be entitled to continuation of Base
Salary and benefits for a limited period of time depending upon the
circumstances of Executive’s termination of employment.

3. Compensation.

(a) Base Salary. Commencing with the Effective Date, the Company will pay
Executive a monthly salary of $60,000 as compensation for his services (such
monthly salary, as is then effective, to be referred to herein as “Base
Salary”). Executive’s Base Salary will be subject to review for period(s) beyond
the Employment Term, if any. The Base Salary will be paid periodically in
accordance with the Company’s normal payroll practices and will be subject to
the usual, required withholdings.

(b) Cash Bonus Incentive. Executive will not be eligible to receive cash bonus
incentives for service during the Employment Term.

(c) Equity Awards.

(i) On the grant date set by the Board’s Compensation Committee (the
“Committee”), the Company will issue to Executive seventy-five thousand
(75,000) Restricted Stock Units (“RSUs”) and two hundred fifty thousand
non-qualified stock options (“Stock Options”) pursuant the Company’s 2007 Equity
Incentive Plan (the “Plan). The RSUs and the Stock Options will be granted under
and subject to the terms, definitions and provisions of the Plan and the

 

-2-



--------------------------------------------------------------------------------

Company’s form of equity award agreement. The exercise price of the Stock
Options will be the fair market value of the Company’s common shares (as defined
in the Plan) on the grant date (which will be the date the grant is approved by
the Committee or such later day as may be set by the Committee). The RSUs and
the Stock Options may be referred to collectively as the Equity Awards. Subject
to the provisions of Section 3(c)(ii) below, the Equity Awards will vest on the
six (6) month anniversary of the Effective Date, provided Executive continues to
be a Service Provider through that vesting date. The Company will use
commercially reasonable efforts to set the grant date within five business days
following the Effective Date.

(ii) If the Company consummates a Change of Control transaction and Executive’s
employment is terminated in connection with the Change of Control (or at any
time during the Employment Term following a Change of Control), then 100% of
Executive’s then outstanding unvested Equity Awards will vest immediately. If
the Company selects a permanent CEO to replace the Executive and Executive’s
employment is terminated in connection with that selection then 100% of
Executive’s then outstanding unvested Equity Awards will vest immediately. For
purposes of this Section, Executive’s termination is deemed “in connection with
selection of a permanent CEO” if Executive’s employment is terminated without
Cause, voluntarily resigns with Good Reason or dies and the permanent CEO begins
service within thirty (30) calendars days of Executive’s termination,
resignation or death. If the Company terminates Executive’s employment without
Cause or if Executive voluntarily resigns for Good Reason or if Executive dies
prior to the expiration of the Employment Term other than in connection with
selection of a permanent CEO, then a portion of Executive’s then outstanding
unvested Equity Awards will vest immediately that portion being the greater of
(i) fifty percent (50%) of the unvested Equity Awards, or (ii) the then
outstanding unvested Equity Awards multiplied by a fraction the numerator of
which is the actual number of calendar days of service completed (which shall
include Saturdays, Sundays and holidays) between the Effective Date and the date
of termination of Executive’s employment and the denominator of which is 180.
For purposes of this section a full month of service is calculated from the
Effective Date to the same date in subsequent months. If the Company terminates
Executive’s employment for Cause or if Executive voluntarily resigns without
Good Reason prior to expiration of the Employment Term, then no portion of
Executive’s then outstanding Equity Awards will vest and vesting will terminate
immediately. Executive will be entitled to exercise any vested Stock Options
until the first to occur of: (i) the date that is two years following the later
of the (A) date upon which such Stock Options vested or (B) the date upon which
Executive ceases to be a Service Provider (as defined in the Plan), (ii) the
applicable scheduled expiration date of such award (in the absence of any
termination of employment) as set forth in the award agreement, or (iii) the ten
(10) year anniversary of the award’s original date of grant. For purposes of
clarity, the term “expiration date” shall be the scheduled expiration of the
option agreement and not the period that Executive shall be entitled to exercise
such option. Vesting of Equity Awards under this Section 3(c)(ii) is subject to
compliance with the conditions in Section 8.

(d) Attorneys’ Fees. Executive shall be entitled to receive reimbursement from
the Company for the actual, reasonable attorneys’ fees and costs incurred by him
in connection with the review and negotiation of this Agreement not to exceed
five thousand ($5,000) dollars. In the event of any dispute related to or based
upon this Agreement or the Confidential Information Agreement, and if Executive
is the prevailing party then he shall be entitled to recover from the Company
his reasonable attorneys’ fees and costs.

 

-3-



--------------------------------------------------------------------------------

4. Employee Benefits.

(a) Generally. Executive will be eligible to participate in accordance with the
terms of all Company employee benefit plans, policies, arrangements and
perquisites that are applicable to other senior officers of the Company and no
less beneficial to Executive than those applicable to previous chief executive
officers of the Company (excluding use of his personal airplane), as such plans,
policies, arrangements and perquisites may exist from time to time.

(b) Vacation. Executive will be entitled to receive paid vacation in accordance
with Company policy for other executive level officers, but with vacation
accrual of not less than four (4) weeks per year, with not less than two
(2) weeks during the initial six month Employment Term.

5. Expenses. The Company will reimburse Executive for reasonable travel
(including business or first class airfare), entertainment and other business
expenses, including professional association fees, incurred by Executive in the
furtherance of the performance of Executive’s duties hereunder. Executive is
expected to travel frequently to the Company’s Tempe, Arizona and San Francisco,
California offices, and business travel expense shall include reasonable
reimbursement for, or use of, an apartment in either the Phoenix/Tempe, Arizona
or San Francisco Bay area and reasonable moving expenses, if Executive is
requested and agrees to relocate his residence, subject to limitations set by
the Chairman of the Committee. All reimbursements to Executive by the Company
pursuant to this Section 5 shall be in accordance with the Company’s expense
reimbursement policy as in effect from time to time.

6. Termination of Employment. In the event Executive’s employment with the
Company terminates for any reason, Executive will be entitled to any (a) unpaid
Base Salary accrued up to the effective date of termination; (b) pay for accrued
but unused vacation; (c) benefits or compensation as provided under the terms of
any employee benefit plans applicable to Executive; (d) unreimbursed business
expenses required to be reimbursed to Executive; and (e) rights to
indemnification Executive may have under the Company’s Certificate of
Incorporation, Bylaws, and the Indemnification Agreement as applicable. In
addition, if the termination is by the Company without Cause or by the Executive
for Good Reason, then, subject to compliance with the conditions in Section 8,
Executive will be entitled to the amounts and benefits specified in Section 7
and the vesting of Equity Awards as described in Section 3(c)(ii).

7. Severance.

(a) Termination Without Cause or for Good Reason During the Employment Term. If
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason prior to expiration of the Employment Term then,
subject to Section 8, Executive will receive: (i) continued payment of
Executive’s Base Salary (subject to applicable tax withholdings) for the
remainder of the Employment Term, such amounts to be paid in accordance

 

-4-



--------------------------------------------------------------------------------

with the Company’s normal payroll policies; and (iii) reimbursement for premiums
paid for continued health benefits for Executive (and any eligible dependents)
under the Company’s health plans until the earlier of (A) expiration of the
Employment Term, payable when such premiums are due (provided Executive validly
elects to continue coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”)), or (B) the date upon which Executive and Executive’s eligible
dependents become covered under similar plans.

(b) Voluntary Termination without Good Reason or Termination for Cause. If
Executive’s employment is terminated voluntarily without Good Reason or is
terminated for Cause by the Company, then, except as provided in Section 6,
(i) all further vesting of Executive’s outstanding Equity Awards will terminate
immediately; (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately.

8. Conditions to Receipt of Severance: No Duty to Mitigate.

(a) Separation Agreement and Release of Claims. The receipt of any Base Salary
continuation or other benefits pursuant to Section 7 and vesting of Equity
Awards pursuant to Section 3(c)(ii) will be subject to Executive signing and not
revoking a separation agreement and release of claims in a form acceptable to
the Company and provided that such release of claims becomes effective and
irrevocable no later than sixty (60) days following the termination date (such
deadline, the “Release Deadline”). The Company shall deliver such form to
Executive within five (5) business days after the date of termination. No
severance or other benefits pursuant to Section 7 will be paid or provided until
the separation agreement and release of claims becomes effective and
irrevocable. If the separation agreement and release of claims does not become
effective by the Release Deadline, Executive will forfeit any rights to
severance or benefits under this Agreement.

(b) Non-solicitation and Non-competition. The receipt of any severance or other
benefits pursuant to Section 7 is subject to Executive agreeing that during the
Employment Term and for twelve (12) ) months thereafter, Executive will comply
with all of the restrictive covenants contained in the Confidential Information
Agreement (as defined in Section 12 below), including without limitation, the
non-compete, non-solicitation of employees and non-solicitation of customers
covenants contained in Section 5 of the Confidential Information Agreement.

(c) Nondisparagement. During the Employment Term and for twelve (12) months
thereafter, Executive and the Company in its official communications will not
knowingly and materially disparage, criticize, or otherwise make any derogatory
statements regarding the other. The Company will instruct its officers and
directors to not knowingly and materially disparage, criticize, or otherwise
make any derogatory statements regarding Executive. Notwithstanding the
foregoing, nothing contained in this agreement will be deemed to restrict
Executive, the Company or any of the Company’s current or former officers and/or
directors from providing factual information to any governmental or regulatory
agency (or in any way limit the content of any such information) to the extent
they are requested or required to provide such information pursuant to
applicable order, subpoena, law or regulation.

 

-5-



--------------------------------------------------------------------------------

(d) Other Requirements. Executive’s receipt of payments pursuant to Section 7
will be subject to Executive continuing to comply with the terms of the
Confidential Information Agreement and the provisions of this Section 8.

(e) No Duty to Mitigate. Executive will not be required to mitigate the amount
of any payment contemplated by this Agreement, nor will any earnings that
Executive may receive from any other source reduce any such payment.

9. Excise Tax. In the event that the benefits provided for in this Agreement
constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and will be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s severance benefits payable under the terms of this Agreement will be
either (a) delivered in full, or (b) delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits. Any reduction in payments and/or benefits required by this
Section 9 will occur in the following order: (1) reduction of cash payments;
(2) reduction of vesting acceleration of equity awards; and (3) reduction of
other benefits paid or provided to Executive. In the event that acceleration of
vesting of equity awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant for Executive’s equity
awards. If two or more equity awards are granted on the same date, each award
will be reduced on a pro-rata basis.

10. Definitions.

(a) Cause. For purposes of this Agreement, “Cause” will mean any of the
following events, as determined in good faith by the Board:

(i) Acts or omissions constituting gross negligence, recklessness or willful
misconduct on the part of Executive with respect to Executive’s obligations
under this Agreement or otherwise relating to the business of the Company, or
failure or refusal, after written notice thereof from the Chairman of the Board
and an opportunity to cure of at least 10 business days, to carry out lawful
directions from the Board with respect to Executive’s obligations under this
Agreement or otherwise relating to the business of the Company;

(ii) Any act of personal dishonesty taken by Executive in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such action may result in the substantial personal enrichment
of Executive;

(iii) Executive’s conviction of, or plea of nolo contendere to, a felony that
the Board reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business;

(iv) A breach of any fiduciary duty owed to the Company by Executive that has a
material detrimental effect on the Company’s reputation or business;

 

-6-



--------------------------------------------------------------------------------

(v) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability);

(vi) Executive (A) obstructing or impeding; (B) endeavoring to obstruct, impede
or improperly influence, or (C) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation will not constitute “Cause”;

(vii) Executive’s disqualification or bar by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement or
Executive’s loss of any governmental or self-regulatory license that is
reasonably necessary for Executive to perform his responsibilities to the
Company under this Agreement, if (A) the disqualification, bar or loss continues
for more than thirty (30) days, and (B) during that period the Company uses its
good faith efforts to cause the disqualification or bar to be lifted or the
license replaced. While any disqualification, bar or loss continues during
Executive’s employment, Executive will serve in the capacity contemplated by
this Agreement to whatever extent legally permissible and, if Executive’s
employment is not permissible, Executive will be placed on leave (which will be
paid to the extent legally permissible).

(b) Change of Control. For purposes of this Agreement, “Change of Control” will
mean the occurrence of any of the following events:

(i) The consummation by the Company of a merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation;

(ii) The approval by the stockholders of the Company, or if stockholder approval
is not required, approval by the Board, of a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets; or

(iii) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), other than Goldman Sachs and its
related funds and entities, becoming the “beneficial owner” (as defined in Rule
13d-3 under said Act), directly or indirectly, of securities of the Company
representing 50% or more of the total voting power represented by the Company’s
then outstanding voting securities.

(c) Disability. For purposes of this Agreement, “Disability” will mean
Executive’s absence from his responsibilities with the Company on a full-time
basis for 120 calendar days in any consecutive twelve (12) month period as a
result of Executive’s mental or physical illness or injury.

 

-7-



--------------------------------------------------------------------------------

(d) In Connection with a Change of Control. For purposes of this Agreement, a
termination of Executive’s employment with the Company is “in Connection with a
Change of Control” if Executive’s employment is terminated within three
(3) months prior to the execution of an agreement that results in a Change of
Control or three (3) months following a Change of Control.

(e) Good Reason. For purposes of this Agreement, “Good Reason” means the
following:

(i) A reduction in the Executive’s Base Salary;

(ii) The material reduction without his consent of the Executive’s title,
authority, duties, or responsibilities from those in effect immediately prior to
the reduction, or a material adverse change in the Executive’s reporting
responsibilities, provided however a sale, separation or spin-off of a portion
of the Company’s business operations provided the Company remains a going
concern and provided Executive’s duties, position and responsibilities with
respect to the remaining business operations are not materially reduced will
also not be considered a basis for Good Reason resignation;

(iii) Any material breach by the Company of any other material provision of this
Agreement (including but not limited to the place of performance as specified in
Section 1(a)) that is not cured following notice and a reasonable cure period as
provided below; or

(iv) A failure by the Company to require any successor entity to the Company
specifically to assume all of the Company’s obligations to the Executive under
this Agreement.

Executive will not resign for Good Reason without first providing the Company
with written notice within ten (10) days of the event that Executive believes
constitutes “Good Reason” specifically identifying the acts or omissions
constituting the grounds for Good Reason and a reasonable cure period of not
less than thirty (30) days which may be waived in the Company’s discretion.

11. Indemnification. Executive will be provided indemnification to the maximum
extent permitted by the Company’s Certificate of Incorporation, Bylaws and an
Indemnification Agreement between Executive and Company of even date herewith
(the “Indemnification Agreement”). Executive will be provided directors and
officers insurance coverage, on terms no less favorable than provided to any
other Company executive officer or director.

12. Confidential Information. Executive will execute the form of At-Will
Employment, Confidential Information, Inventions Assignment and Arbitration
Agreement, appended hereto as Exhibit A (the “Confidential Information
Agreement”). In the event of any inconsistency between the terms of this
Agreement and the terms of the Confidential Information Agreement, this
Agreement will prevail.

 

-8-



--------------------------------------------------------------------------------

13. Assignment. This Agreement will be binding upon and inure to the benefit of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death, and (b) any successor of the Company. Any such successor of the Company
will be deemed substituted for the Company under the terms of this Agreement for
all purposes. For this purpose, “successor” means any person, firm, corporation,
or other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance, or other disposition of Executive’s
right to compensation or other benefits will be null and void.

14. Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; or (b) one (1) day after being sent overnight
by a well-established commercial overnight service and addressed to the parties
or their successors at the following addresses, or at such other addresses as
the parties may later designate in writing:

If to the Company:

222 South Mill Ave. , Suite 800

Tempe, Arizona 85281

Attn: Senior Director of Human Resources

With Copy to:

222 South Mill Ave., Suite 800

Tempe, Arizona 85281

Attn: Chief Legal Officer

If to Executive:

at the last residential address known by the Company.

With a copy to

Michael D. DiSanto

Dinsmore & Shohl LLP

255 E. Fifth Street

Suite 1900

Cincinnati OH 45202

 

-9-



--------------------------------------------------------------------------------

15. Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.

16. Arbitration. The parties agree that any and all disputes arising out of the
terms of this Agreement, Executive’s employment by the Company, Executive’s
service as an officer or director of the Company, or Executive’s compensation
and benefits, their interpretation and any of the matters herein released, will
be subject to binding arbitration in accordance with the terms of section 12 of
the Confidential Information Agreement. The Parties further agree that the
prevailing party in any arbitration will be entitled to injunctive relief in any
court of competent jurisdiction to enforce the arbitration award. The parties
hereby agree to waive their right to have any dispute between them resolved in a
court of law by a judge or jury. This paragraph will not prevent either party
from seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the Parties and the subject matter of their dispute
relating to Executive’s obligations under this Agreement and the Confidential
Information Agreement.

17. Integration. This Agreement, together with the Confidential Information
Agreement and the forms of equity award agreements that describe Executive’s
outstanding Equity Awards, represents the entire agreement and understanding
between the parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in a writing and signed by duly authorized representatives of the parties
hereto. In entering into this Agreement, no party has relied on or made any
representation, warranty, inducement, promise, or understanding that is not in
this Agreement. To the extent that any provisions of this Agreement conflict
with those of any other agreement to be signed upon Executive’s hire, the terms
in this Agreement will prevail.

18. Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.

19. Survival. The Confidential Information Agreement and the Company’s and
Executive’s responsibilities under Sections 6, 7, 8, 11 and 12 will survive the
termination of this Agreement.

20. Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.

21. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

22. Governing Law. This Agreement will be governed by the laws of the state of
Arizona without regard to its conflict of laws provisions.

23. Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

-10-



--------------------------------------------------------------------------------

24. Code Section 409A.

(a) Notwithstanding anything to the contrary in this Agreement, no severance
payable to Executive, if any, pursuant to this Agreement, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A of the Code and the final
regulations and any guidance promulgated thereunder (“Section 409A”) (together,
the “Deferred Compensation Separation Benefits”) will be payable until Executive
has a “separation from service” within the meaning of Section 409A.

(b) Notwithstanding anything to the contrary in this Agreement, if Executive is
a “specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred
Compensation Separation Benefits that are payable within the first six
(6) months following Executive’s separation from service, will become payable on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service but prior to the six (6) month anniversary
of the separation, then any payments delayed in accordance with this paragraph
will be payable in a lump sum as soon as administratively practicable after the
date of Executive’s death and all other Deferred Compensation Separation
Benefits will be payable in accordance with the payment schedule applicable to
each payment or benefit. Each payment and benefit payable under this Agreement
is intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.

(c) Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Compensation Separation Benefits for
purposes of clause (i) above.

(d) Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that do not exceed the
Section 409A Limit will not constitute Deferred Compensation Separation Benefits
for purposes of clause (i) above. For purposes of this Agreement, “Section 409A
Limit” will mean the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Company’s taxable year preceding the Company’s taxable year of Executive’s
termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service guidance issued with
respect thereto; or (ii) the maximum amount that may be taken into account under
a qualified plan pursuant to Section 401(a)(17) of the Code for the year in
which Executive’s employment is terminated.

(e) The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A.”

 

-11-



--------------------------------------------------------------------------------

25. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.

 

COMPANY:     LIMELIGHT NETWORKS, INC.    

/s/ Doug Lindroth

    Date: November 13, 2012 Doug Lindroth, CFO     EXECUTIVE:    

/s/ Robert Lento

    Date: November 13, 2012 Robert Lento    

[SIGNATURE PAGE TO LENTO EMPLOYMENT AGREEMENT]

 

-13-



--------------------------------------------------------------------------------

Exhibit A

FORM OF CONFIDENTIAL INFORMATION AGREEMENT

 

-14-